Luke, J.
1. The grounds of the motion for a new trial complaining of the admission of evidence fail to state what objection was made to the evidence at the time it was offered, and fail to state on what ground the subsequent motion to exclude the evidence was based. Under repeated rulings of this court and of the Supreme Court, these grounds are too defective to be considered.
2. There is evidence to support the verdict, and the court did not err in overruling the motion for a. new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworih, J., concur.